Filed 1/19/22 Tom v. Live Nation Entertainment CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


TERRY TOM et al.,                                              B308200

         Plaintiffs and Appellants,                            (Los Angeles County
                                                                Super. Ct. No. BC665696)
         v.

LIVE NATION
ENTERTAINMENT, INC. et al.,

         Defendants and Respondents.


     APPEAL from an order of the Superior Court of
Los Angeles County, H. Jay Ford III, Judge. Affirmed.
     Minami Tamaki, B. Mark Fong and Seema Bhatt;
Emergent and Seth I. Rosenberg for Plaintiffs and Appellants.
     Bremer Whyte Brown & O’Meara, Alexander Giannetto
and John Paul Salem for Defendants and Respondents.

                              __________________________
      The 24-year-old son of Terry and Gayline Tom died after
ingesting ecstasy at a dance music festival. The Toms brought an
action against Insomniac Holdings, LLC, the event organizer, as
well as its two parent companies, Live Nation Entertainment,
Inc. and Live Nation Worldwide, Inc. (collectively, Live Nation
defendants), for failure to provide the Toms’ son with adequate
medical care. However, after receiving the trial court’s tentative
ruling to grant the Live Nation defendants’ summary judgment
motion, the Toms voluntarily dismissed the Live Nation
defendants.
      The Live Nation defendants filed a memorandum of costs
seeking $42,023 in costs, including expert witness fees pursuant
to Code of Civil Procedure section 998.1 The Toms failed to file a
motion to tax costs within 15 days as required by California
Rules of Court, rule 3.1700(b)(1) (rule 3.1700). Almost six
months later the Toms filed a motion under section 473,
subdivision (b), seeking leave to file a motion to tax costs.
Claiming excusable attorney error, the Toms argued the law is
unsettled as to whether, upon a voluntary dismissal of a
defendant, service of a proposed judgment of dismissal is
required before the defendant can file a memorandum of costs.
The trial court denied the motion and entered judgment for the
Live Nation defendants, awarding the requested costs.
      On appeal, the Toms contend the trial court abused its
discretion in denying their motion for relief under section 473,
subdivision (b), because their attorney reasonably believed based


1     All statutory references are to the Code of Civil Procedure
unless otherwise indicated.




                                2
on a conflict in the law that the Live Nation defendants had
prematurely filed their memorandum of costs without serving a
proposed judgment of dismissal. We find no conflict in the law
supporting the Toms’ claim of excusable neglect and affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Toms’ Lawsuit and Dismissal of the Live Nation
       Defendants
       In 2015 the Toms’ son, Nicholas, died after ingesting
ecstasy while attending the Electric Daisy Carnival, a dance
music festival organized and held by Insomniac in Las Vegas,
Nevada. On June 20, 2017 the Toms filed a lawsuit against
Insomniac and the Live Nation defendants for negligence,
premises liability, intentional misrepresentation, negligent
misrepresentation, nuisance, wrongful death, and survival. The
complaint alleged the music festival was overcrowded and
understaffed, causing a delay in the provision of emergency
medical services to Nicholas, resulting in his death.
       In May 2018 the Live Nation defendants sent section 998
offers to compromise to the Toms proposing dismissal of the
Toms’ lawsuit in exchange for a waiver of the Live Nation
defendants’ attorneys’ fees and costs. The Toms failed to respond
to the offers. On August 30, 2019 the trial court held a hearing
on the motion for summary judgment filed by Insomniac and the
Live Nation defendants. Prior to the hearing, the court issued a
tentative ruling to grant the motion as to the Live Nation
defendants on the basis the concert was “run solely by Defendant
Insomniac Holdings, LLC and neither Live Nation defendant was
involved in the event.” At the hearing, the Toms agreed to




                                3
dismiss the Live Nation defendants. On September 4, 2019 the
Toms filed a notice of ruling stating that “Plaintiffs will file a
dismissal of Defendants Live Nation Worldwide, Inc. and Live
Nation Entertainment, Inc. instead of summary judgment being
granted as to them.” On September 4 the Toms filed a request
for dismissal with prejudice of their complaint as to the Live
Nation defendants. The court clerk entered the dismissal the
same day and gave notice to counsel the following day.

B.     The Live Nation Defendants’ Memorandum of Costs
       On September 18, 2019 the Live Nation defendants filed
and served a memorandum of costs seeking $42,023 in costs,
including $15,070 in expert witness fees, $6,707 for filing and
motion fees, $3,519 in deposition costs, $5,735 for service of
process, $250 for court reporter fees, and $10,742 for travel and
other costs.
       On September 24 the Toms’ attorney, Seema Bhatt, sent a
letter to counsel for the Live Nation defendants, asserting the
Live Nation defendants were not entitled to the costs they
incurred jointly with Insomniac. Bhatt stated, “[W]e do not
believe that Live Nation has a viable claim for any costs in this
matter. Live Nation was represented by the same counsel as
Insomniac and there were no separate costs attributable to Live
Nation. Where codefendants are represented by the same
counsel, a dismissed defendant can recover only costs incurred on
its behalf. Costs jointly incurred with codefendants who remain
in the case (e.g., deposition costs) are not recoverable by the
dismissed defendant.”
       On January 28, 2020 the Live Nation defendants requested
entry of a clerk’s judgment for $42,023, attaching their




                                 4
memorandum of costs. (See rule 3.1700(b)(4) [“After the time has
passed for a motion to strike or tax costs or for determination of
that motion, the clerk must immediately enter the costs on the
judgment.”].) The clerk rejected the request, stating on its notice
of rejection form, “Request for Entry of Default form is
incomplete. Attachment is not needed for a default.” On
January 30, 2020 the Live Nation defendants again requested
entry of a clerk’s judgment, which the clerk also rejected, stating,
“Request for Default is incomplete.”

C.     The Toms’ Motion for Leave To File Motion To Tax Costs
       On March 16, 2020, in response to the Live Nation
defendants’ requests for entry of a clerk’s judgment on their costs,
the Toms filed a motion under section 473, subdivision (b),
seeking leave to file a late motion to tax costs. The Toms
asserted they had not filed a motion to tax costs earlier because
they believed a memorandum of costs could not be filed until a
judgment of dismissal was entered and “they believed
[d]efendants had no reasonable basis for their [m]emorandum of
[c]osts and, therefore, such costs were improper.” Bhatt stated in
her declaration in support of the motion, “Believing a [j]udgment
of [d]ismissal or [n]otice of [e]ntry of [d]ismissal was required for
voluntary dismissals before costs may be awarded, plaintiffs did
not move to tax the Live Nation defendants’ memorandum of
costs.” She added, “Instead, on September 24, 2019, plaintiffs
informed the Live Nation defendants in writing that they were
not entitled to the costs in the memorandum because the costs
defendants sought were jointly incurred with co-defendants who
remain in the case.”




                                 5
       The Toms argued in their motion that they believed “that
where there is a voluntary dismissal—as opposed to a
judgment—an entry of judgment of dismissal is required before
costs may be awarded.” The Toms cited as authority for this
proposition the holdings in Boonyarit v. Payless Shoesource, Inc.
(2006) 145 Cal.App.4th 1188 (Boonyarit) and Sanabria v. Embrey
(2001) 92 Cal.App.4th 422 (Sanabria). But they acknowledged
that, “[u]pon further research, there are conflicting cases that
suggest costs may be recovered after a voluntary dismissal
without the need for a judgment.” The Toms argued their
attorneys’ “‘honest mistake of law is a valid ground for relief
when the legal problem posed “is complex and debatable.”’”
(Citing State Farm Fire & Casualty Co. v. Pietak (2001)
90 Cal.App.4th 600, 611.) Alternatively, the Toms argued they
should be granted leave to file their motion to tax costs because
the memorandum of costs contained costs that were not
recoverable as a matter of law, and the Live Nation defendants
would not be prejudiced by the late filing. The Toms submitted a
proposed motion to tax costs.
       The Live Nation defendants argued in opposition that the
Toms’ failure to file a motion to tax costs was “intentional and
strategic,” not a mistake or excusable neglect. They noted the
Toms’ September 24, 2019 letter argued why the Live Nation
defendants did not have a viable claim for costs, not that the
Toms believed the memorandum of costs was filed prematurely
because a judgment of dismissal had not been filed. Further, the
deadline for filing a motion to strike or tax costs “is not a complex
or debatable issue,” and the Live Nation defendants would be
prejudiced by the filing of a motion to tax costs over six months




                                  6
after they had been dismissed from the case and after a year and
a half of litigation.
        At the July 16, 2020 hearing, the trial court issued its
tentative ruling to deny the motion, explaining, “Plaintiffs’
counsel’s mistake of law was unreasonable, as the issue was
neither complex nor unsettled. . . . [Counsel’s] declaration also
provides no explanation for how she arrived at the erroneous
conclusions that (1) the Court’s ability to award costs to
dismissed [d]efendants was contingent on entry of a judgment of
dismissal or [n]otice of [e]ntry of [d]ismissal; (2) the deadline
under . . . [r]ule 3.1700(b)(1) could not be triggered until a
judgment of dismissal or notice of entry of dismissal was entered;
and (3) [p]laintiff’s obligation to file [a] motion to strike or tax
costs within the timeframe . . . was affected by the Court’s ability
to award costs.”
        Bhatt argued in response that the “law in this area is a
little complex,” and she made an “honest mistake of law,” relying
on the Weil & Brown, California Practice Guide: Civil Procedure
Before Trial (The Rutter Group 2019) (practice guide) and the
cases cited in the guide. Bhatt pointed out that the practice
guide states that the question of when a memorandum of costs
may be filed following a voluntary dismissal is unclear, and it
encourages defense counsel to obtain a formal judgment of
dismissal following a voluntary dismissal to ensure its
entitlement to costs. Bhatt acknowledged she should have
“researched further,” “asked around,” or “file[d] a motion to tax
out of abundance [of] caution,” but she argued relief was still
warranted based on her mistake of law because she was a
“relatively young lawyer,” had “never filed a motion to tax
before,” and had “never received a memorandum of costs before.”




                                 7
       The trial court continued the hearing until August 13, 2020
to consider the authority cited by Bhatt and to allow the Live
Nation defendants to submit a declaration setting forth the
attorneys’ fees and costs they had incurred in opposing the Toms’
motion.2 At the continued hearing, the court adopted its
tentative ruling denying the motion. The court added, “The
authorities cited by [the Toms’] [c]ounsel regarding the claimed
ambiguity of when a memorandum of costs must be filed after a
request for dismissal is filed do not explain why [c]ounsel’s failure
to timely file a motion to tax those costs was an excusable
mistake. Even if counsel believed the filing of the memorandum
of costs was premature because a judgment of dismissal had not
been entered, it was not excusable for counsel to simply ignore
the clear deadline to file the motion to tax costs . . . . Moreover,
counsel’s reliance on that mistaken belief is belied by counsel’s
testimony about her conversation with opposing counsel shortly
after the memorandum of costs was filed. Oddly, in that
conversation counsel did not claim the memorandum of costs was
filed prematurely or that costs cannot be awarded until a
judgment of dismissal is entered. Instead, counsel just argued
the merits of the costs with opposing counsel.”3 The court


2     Bhatt stated at the hearing the Toms would pay the
reasonable attorneys’ fees and costs incurred by the Live Nation
defendants in opposing the motion if the court granted the Toms
leave to file their motion to tax costs. The Live Nation
defendants later submitted a declaration showing they had
incurred over $11,000 in fees and costs.
3    The trial court’s reference to Bhatt’s earlier “conversation”
appears to be to Bhatt’s September 24, 2019 letter to opposing
counsel.




                                 8
rejected Bhatt’s argument that the absence of prejudice alone
supported granting the motion, explaining it had considered that
factor, but “given the clear absence of any excusable neglect the
Court finds relief is not justified under [section] 473, subdivision
(b).”
      On August 21, 2000 the trial court entered a judgment for
the Live Nation defendants, awarding $42,023 in costs. The
Toms timely appealed.

                          DISCUSSION

A.     The Live Nation Defendants Did Not File Their
       Memorandum of Costs Prematurely
       The Toms contend that under rule 3.1700(a)(1), the Live
Nation defendants were not authorized to file a memorandum of
costs until they submitted a judgment of dismissal, and thus the
Toms’ motion to tax costs was timely. The Toms misread
rule 3.1700 and the applicable case law.
       Pursuant to section 1032, subdivision (b), “a prevailing
party is entitled as a matter of right to recover costs in any action
or proceeding.” A defendant who has been voluntarily dismissed
is a prevailing party. (§ 1032, subd. (a)(4) [“‘[p]revailing party”’
includes “a defendant in whose favor a dismissal is entered”]; see
Santisas v. Goodin (1998) 17 Cal.4th 599, 606 [“Because plaintiffs
voluntarily dismissed this action with prejudice, the seller
defendants are defendants in whose favor a dismissal has been
entered. Accordingly, they are ‘prevailing parties’ within the
meaning of Code of Civil Procedure section 1032, subdivision (b),
and are ‘entitled as a matter of right to recover costs’ unless
another statute expressly provides otherwise.”].)




                                 9
       To recover statutory costs, the prevailing party must timely
file a memorandum of costs pursuant to rule 3.1700(a)(1).
Rule 3.1700(a)(1) requires the memorandum of costs be filed and
served “within 15 days after the date of service of the notice of
entry of judgment or dismissal by the clerk under Code of Civil
Procedure section 664.5 or the date of service of written notice of
entry of judgment or dismissal, or within 180 days after entry of
judgment, whichever is first.” Although the deadlines for filing a
memorandum of costs are not jurisdictional, they are mandatory.
(Hydratec, Inc. v. Sun Valley 260 Orchard & Vineyard Co. (1990)
223 Cal.App.3d 924, 929.) “Any notice of motion to strike or to
tax costs must be served and filed 15 days after service of the cost
memorandum.” (Rule 3.1700(b)(1).)
       It is undisputed the court clerk entered the dismissal of the
Live Nation defendants on September 4, 2019. Further, the
request for dismissal provides as to notice by the clerk,
“Attorney . . . notified on . . . 09/05/2019.” The Live Nation
defendants filed and served their memorandum of costs 13 days
after the clerk gave notice of entry of dismissal, on September 18,
2019.4
       The Toms’ reliance on Boonyarit, supra, 145 Cal.App.4th
1188 is misplaced. There, the plaintiff sued multiple defendants,
including Payless Shoesource for personal injuries she suffered
when she slipped in a shopping center parking lot. (Id. at


4      The record does not contain a proof of service of the entry of
dismissal, but the Toms contend in their opening brief only that
the filing of the memorandum of costs was premature because no
judgment was entered, not that there was no written notice of
entry of dismissal. We discuss notice of the entry of dismissal
below.




                                 10
p. 1190.) In her amended complaint, the plaintiff deleted six of
the previously named defendants, including Payless, and she
filed a request for dismissal of the six defendants. The court
clerk rejected the request for dismissal because of a defect in the
form, and a dismissal was never entered. Payless still filed a
memorandum of costs as a prevailing party and was awarded
costs. (Id. at p. 1191.) On appeal, the plaintiff contended Payless
should not have been awarded costs because no judgment or
dismissal had been entered. (Ibid.) The Court of Appeal agreed,
explaining “Payless never obtained an order of dismissal” and it
therefore “failed to perfect its statutory right to costs as a
prevailing party under section 1032.” (Id. at p. 1193.)
        In contrast to Boonyarit, it is undisputed that the court
clerk entered a dismissal of the Live Nation defendants. Fries v.
Rite Aid Corp. (2009) 173 Cal.App.4th 182 (Fries) is directly on
point. There, the plaintiff filed a request for dismissal of the
entire action without prejudice, which was entered by the clerk.
The defendants filed memoranda of costs, and the plaintiff moved
to strike or tax costs, arguing the memoranda of costs were
procedurally defective because defendants failed to file proposed
judgments or orders of dismissal at the time they filed their
memoranda. (Id. at p. 184.) The Court of Appeal rejected this
argument, explaining, “Defendants complied with rule 3.1700
when they filed memoranda of costs within 15 days after the date
the notice of entry of dismissal was served. The question is
whether, as [plaintiff] maintains, defendants were also required
to file a proposed judgment along with their memoranda of costs,
even though rule 3.1700 does not provide that they must do so.
Neither the cases nor the practice guide Fries cites to support her
position are persuasive.” (Fries, at p. 185.) The Fries court




                                11
observed, “[I]n this case, unlike in Boonyarit, a dismissal was
entered. Boonyarit, therefore, is inapposite.” (Fries, at p. 186.)
       The plaintiff in Fries, like the Toms, relied on the language
in the practice guide, which noted that because rule 3.1700(a)(1)
referred to section 664.5 (addressing notices of entry of judgment
after involuntary dismissals), “‘the mechanics for obtaining a
judgment or order awarding costs after a voluntary dismissal are
not clear.’” (Fries, supra, 173 Cal.App.4th at p. 187, citing Weil &
Brown, Cal. Practice Guide: Civil Procedure Before Trial (The
Rutter Group 2008) ¶¶ 11:38 to 11:38.2, pp. 11-22 to 11-23.)5 The
Fries court examined the discussion in the practice guide and
concluded the plaintiff’s “reliance on this commentary is not
persuasive” because it ignored the second of three deadlines set
forth in rule 3.1700(a)(1), which provides for the filing of a
memorandum of costs within 15 days after “‘the date of service of
written notice of entry of judgment or dismissal.’” (Fries, at
p. 187.) As the Fries court pointed out, this deadline clearly
applied to voluntary dismissals. (Ibid.)
       The Toms’ reliance on dictum in Sanabria, supra,
92 Cal.App.4th 422 fares no better. The Court of Appeal in
Sanabria concluded that the defendant’s memorandum of costs
was untimely because it was filed more than 15 days after notice
of entry of dismissal. (Id. at p. 426.) The court noted in a
footnote, citing to the practice guide, “Apparently, the
memorandum of costs must be filed together with a proposed
judgment of dismissal.” (Id. at p. 426, fn. 2, citing Weil & Brown,
Cal. Practice Guide: Civil Procedure Before Trial, supra, ¶ 11:38,

5     Although the cases cite to different versions of the Rutter
practice guide, the discussion in the guide as quoted in the cases
and the Toms’ opening brief has not changed.




                                12
pp. 11-21.) This statement is dictum given the untimely filing in
Sanabria of the memorandum of costs. (See United Steelworkers
of America v. Board of Education (1984) 162 Cal.App.3d 823, 834
[“dictum is a general argument or observation unnecessary to the
decision which has no force as precedent”]; see also Fries, supra,
173 Cal.App.4th at p. 187 [“Nor is the distinction Weil and Brown
seeks to apply supported by the cited cases, Boonyarit or
Sanabria. Neither holds that a voluntarily dismissed defendant
must file a proposed judgment of dismissal together with the
memorandum of costs.”].)
       Finally, the Toms argue for the first time in their reply
brief that even if their interpretation of rule 3.1700(a)(1) was
incorrect (that a judgment of dismissal must precede the filing of
a memorandum of costs), here there was no service of a written
notice of dismissal. By failing to assert this argument in their
opening brief, or to argue it in the trial court, the Toms have
forfeited the issue on appeal. (Aptos Council v. County of Santa
Cruz (2017) 10 Cal.App.5th 266, 296, fn. 7 [“Issues not raised in
the appellant’s opening brief are deemed waived or abandoned.”];
Professional Collection Consultants v. Lauron (2017)
8 Cal.App.5th 958, 972 [“‘“[I]t is fundamental that a reviewing
court will ordinarily not consider claims made for the first time
on appeal which could have been but were not presented to the
trial court.”’”].)
       Even had the Toms raised this argument earlier, it has no
merit. Although the Toms are correct the record does not reflect
whether a notice of entry of dismissal was served (other than the
clerk’s indication on the request for dismissal that counsel was
notified of the dismissal), “[a] prematurely filed memorandum of
costs is ‘“a mere irregularity at best” that does not constitute




                               13
reversible error absent a showing of prejudice’ and is treated ‘as
being timely filed.’” (Lowry v. Port San Luis Harbor District
(2020) 56 Cal.App.5th 211, 221 [affirming award of costs even
though judgment was entered after memorandum of costs was
filed]; accord, Haley v. Casa Del Rey Homeowners Assn. (2007)
153 Cal.App.4th 863, 880 [finding no reversible error where
memorandum of costs was filed after jury returned special verdict
but arguably before entry of judgment].) The Toms cannot show
prejudice because they requested entry of dismissal of the
complaint as to the Live Nation defendants, and the clerk notified
counsel of the dismissal. Further, the requirement in California
Rules of Court, rule 3.1700(b)(1) that a motion to tax or strike
costs be filed within 15 days of service of the memorandum of
costs does not contain any exception for a costs memorandum
that is filed prior to written notice of dismissal of the action. And
it was the Toms, as the parties requesting dismissal, who were
required to serve and file a notice of entry of dismissal. (See Cal.
Rules of Court, rule 3.1390 [“A party that requests dismissal of
an action must serve on all parties and file notice of entry of the
dismissal.”].)

B.    The Trial Court Did Not Abuse Its Discretion in Denying
      the Toms’ Motion To File an Untimely Memorandum of
      Costs
      As discussed, under rule 3.1700(b)(1) a motion to strike or
tax costs must be served and filed no later than 15 days after
service of the memorandum of costs. The failure to file a timely
motion to tax costs constitutes a waiver of the right to object.
(Douglas v. Willis (1994) 27 Cal.App.4th 287, 289; Jimenez v. City
of Oxnard (1982) 134 Cal.App.3d 856, 859 [“By not filing said




                                 14
motion within the period specified in section 1033, plaintiffs
waived the right to object to the costs claimed by the city.”].)
Although it is undisputed that the Toms failed to file their motion
to tax costs within the 15-day statutory period, the trial court had
discretion under section 473, subdivision (b), to excuse the late
filing of a motion to tax costs. (Douglas, at p. 290.)
       Section 473, subdivision (b), provides in part, “The court
may, upon any terms as may be just, relieve a party . . . from a
judgment, dismissal, order, or other proceeding taken against
him or her through his or her mistake, inadvertence, surprise, or
excusable neglect. Application for this relief . . . shall be made
within a reasonable time, in no case exceeding six months, after
the judgment, dismissal, order, or proceeding was taken.” To
qualify for discretionary relief under section 473, subdivision (b),
“the party seeking relief must show (1) a proper ground for relief,
and (2) ‘the party has raised that ground in a procedurally proper
manner, within any applicable time limits.’” (Henderson v.
Pacific Gas & Electric Co. (2010) 187 Cal.App.4th 215, 229;
accord, Huh v. Wang (2007) 158 Cal.App.4th 1406, 1419.) The
trial court has discretion to grant relief under section 473,
subdivision (b), “based on its evaluation of the nature of the
mistake or error alleged and the justification proffered for the
conduct that occurred.” (Austin v. Los Angeles Unified School
Dist. (2016) 244 Cal.App.4th 918, 928.)
       “‘A ruling on a motion for discretionary relief under
section 473 shall not be disturbed on appeal absent a clear
showing of [an] abuse’” of discretion. (Zamora v. Clayborn
Contracting Group, Inc. (2002) 28 Cal.4th 249, 257; accord,
Austin v. Los Angeles Unified School Dist., supra,
244 Cal.App.4th at p. 929.) Under this standard, “we may




                                15
reverse only if we conclude the trial court’s decision is ‘“so
irrational or arbitrary that no reasonable person could agree with
it.”’” (Mechling v. Asbestos Defendants (2018) 29 Cal.App.5th
1241, 1249; accord, Sargon Enterprises, Inc. v. University of
Southern California (2012) 55 Cal.4th 747, 773.)
        Where the attorney’s error consists of a mistake of law, in
determining whether the mistake is excusable under section 473,
subdivision (b), we consider “the reasonableness of the
misconception and the justifiability of the failure to determine
the correct law.” (State Farm Fire & Casualty Co. v. Pietak,
supra, 90 Cal.App.4th at p. 611.) A mistake of law is a valid
ground for discretionary relief if the legal issue “‘is complex and
debatable’” or the law is unsettled. (McCormick v. Board of
Supervisors (1988) 198 Cal.App.3d 352, 360.) However, where
“‘the alleged mistake of law is the result of professional
incompetence based upon erroneous advice [citation], general
ignorance of the law or lack of knowledge of the rules [citation],
or unjustifiable negligence in the discovery or research of the law,
laxness or indifference [citations][,] normally relief will be
denied.’” (State Farm, at p. 611; accord, Hearn v. Howard (2009)
177 Cal.App.4th 1193, 1206 [appellant’s subjective belief she had
not been served did not constitute a mistake supporting relief].)
        The Toms contend that even if their interpretation of the
law was incorrect, they were entitled to relief because their filing
of an untimely motion to tax costs was due to counsel’s “honest
mistake of law.” They argue, “If Boonyarit is incorrect and a
judgment of dismissal does not have to be filed along with a
memorandum of costs, the Toms’ counsel’s reliance on Boonyarit
was a good faith but erroneous mistake of law and a




                                16
paradigmatic example of a case where relief from default should
be granted.”
       The trial court did not abuse its discretion in finding
Bhatt’s mistake of law was unreasonable because
rule 3.1700(b)(1) clearly sets forth the 15-day requirement for
filing a motion to tax or strike costs, and nowhere does the rule
require a judgment of dismissal be lodged before a party may file
a memorandum of costs. Bhatt did not reasonably rely on dicta
in Boonyarit and Sanabria, or on the practice guide’s suggestion
that the procedure for obtaining costs after a voluntary dismissal
was not clear, especially in light of the extensive discussion of the
deadline and requirements for filing a motion to strike or tax
costs in Fries, supra, 173 Cal.App.4th at pages 185 to 187, and
the practice guide’s citation to Fries, which the guide suggested
“seems correct.” (Weil & Brown, Cal. Practice Guide: Civil
Procedure Before Trial, supra, ¶11:38a, pp. 11-21.)
       Further, Bhatt’s claim of relative inexperience was not a
sufficient excuse because, as she admitted at the hearing in the
trial court, she should have “researched further or asked
[around]” or “just file[d] a motion to tax out of abundance [of]
caution.” (See Anderson v. Sherman (1981) 125 Cal.App.3d 228,
238 [“considering the simple and obvious point of law about
which defendants claim to have been mistaken and the
elementary legal research which would have cleared it up, we can
hardly say the court below exceeded the bounds of reason and
thus abused its discretion when it refused to set aside the
defaults”].) As the trial court found, even if Bhatt believed the
memorandum of costs was prematurely filed, “it was not
excusable for counsel to simply ignore the clear deadline to file
the motion to tax costs.” Bhatt could, for example, have argued




                                 17
in a motion to tax costs that the memorandum of costs was
premature, as the plaintiff asserted in Fries, supra,
173 Cal.App.4th at page 184. The trial court also properly
questioned the legitimacy of Bhatt’s claim of mistake, noting that
in Bhatt’s conversation (or letter) to opposing counsel she had
argued the merits of the Live Nation defendants’ request for costs
without raising that the memorandum of costs was filed
prematurely.
       Finally, the Toms contend the trial court abused its
discretion because the Live Nation defendants would not have
been prejudiced by the court granting the Toms’ motion since the
Live Nation defendants could still have recovered any costs to
which they were entitled. However, “[u]nder the discretionary
provision in section 473, subdivision (b), . . . the absence of
substantial prejudice is an important factor to consider rather
than a requirement.” (New Albertsons, Inc. v. Superior Court
(2008) 168 Cal.App.4th 1403, 1420.) In the trial court the Live
Nation defendants claimed prejudice from the almost six-month
delay in the Toms challenging the Live Nation defendants’ costs,
after the Live Nation defendants had litigated the case for a year
and a half. Although this is a minimal showing of prejudice (if
any), as a practical matter, a party seeking costs will almost
never be able to show prejudice from a delay in the filing of a
motion to tax or strike costs, absent an unusual circumstance
such as a fire destroying all the moving party’s records. To
require a showing of this type of prejudice would eviscerate the
requirement that a party timely challenge a memorandum of
costs. Under these circumstances, the trial court did not abuse
its discretion in considering the minimal prejudice to the Live




                               18
Nation defendants but finding relief was not warranted “given
the clear absence of any excusable neglect.”

                        DISPOSITION

      The order denying the Toms’ motion under section 473,
subdivision (b), to file their untimely motion to tax costs is
affirmed. The Live Nation defendants are to recover their costs
on appeal.



                                    FEUER, J.
We concur:




     PERLUSS, P. J.




     SEGAL, J.




                               19